     Case 1:19-cv-02080-REB Document 1 Filed 07/18/19 USDC Colorado Page 1 of 34




 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
 5                                    DISTRICT OF COLORADO
 6    BARRY K. CHRISTOPHERSON,
      individually and as PERSONAL
 7    REPRESENTATIVE OF THE ESTATE                      Case No.
      OF ELLEN L. SHEA, and on behalf of all
 8    legal heirs to Ellen L. Shea,
 9           Plaintiffs,
10    v.
11    MONSANTO COMPANY,
12           Defendant.
13
                       COMPLAINT FOR DAMAGES AND JURY DEMAND
14
            Plaintiffs, Ellen L. Shea (“Decedent Plaintiff”) and Barry K. Christopherson
15
     (“Plaintiff”), as Personal Representative of the Estate of Ellen L. Shea (“Plaintiffs”), by and
16
     through the undersigned attorneys, hereby bring this Complaint for damages against Defendant
17
     Monsanto Company and allege the following:
18
                                        NATURE OF THE CASE
19
            1.      This is an action for damages suffered by Plaintiffs as a direct and proximate
20
     result of Defendant’s negligent and wrongful conduct in connection with the design,
21
     development, manufacture, testing, packaging, promoting, marketing, advertising, distribution,
22
     labeling, and/or sale of the herbicide Roundup®, containing the active ingredient glyphosate.
23
            2.      Plaintiffs maintain that Roundup® and/or glyphosate is defective, dangerous to
24
     human health, unfit and unsuitable to be marketed and sold in commerce and lacked proper
25
     warnings and directions as to the dangers associated with its use.
26
            3.      Plaintiff’s injuries, like those striking thousands of similarly situated victims
27
     across the country, were avoidable.
28

                                                       1
                                                    COMPLAINT
     Case 1:19-cv-02080-REB Document 1 Filed 07/18/19 USDC Colorado Page 2 of 34




 1

 2                                     JURISDICTION AND VENUE

 3           4.      This Court has jurisdiction over Defendant and this action pursuant to 28 U.S.C. §

 4   1332 because there is complete diversity of citizenship between Plaintiffs and Defendant.

 5   Defendant is either incorporated and/or has its principal place of business outside of the state in

 6   which the Plaintiffs resides.

 7           5.      The amount in controversy between Plaintiffs and Defendant exceeds $75,000,

 8   exclusive of interest and cost.

 9           6.      The Court also has supplemental jurisdiction pursuant to 28 U.S.C. § 1367.
10           7.      Venue is proper within this district pursuant to 28 U.S.C. § 1391 in that Defendant
11   resides in this district and conducts business here and is subject to personal jurisdiction in this

12   district. Also, a substantial part of the acts and/or omissions giving rise to these claims occurred

13   within this district.

14                                                PARTIES

15           8.      Plaintiff Barry K. Christopherson is the son of Ellen L. Shea, deceased, and lives in

16   Port Orchard, Washington. He is the duly appointed Personal Representative of the Estate of

17   Ellen L. Shea, a Colorado Estate. At all times relevant to this action, Plaintiff Barry K.

18   Christopherson was a citizen and resident of the Kitsap County, Washington.

19           9.      At the time of her death, Ellen L. Shea was a resident and citizen of Jefferson

20   County, Colorado. At all times relevant to this action, Ms. Shea was a resident and citizen of

21   Jefferson County, Colorado.

22           10.     Plaintiffs bring this action for personal injuries sustained by exposure to Roundup®

23   (“Roundup”) containing the active ingredient glyphosate and the surfactant polyethoxylated

24   tallow amine (“POEA”). As a direct and proximate result of being exposed to Roundup, Decedent

25   Plaintiff developed Non-Hodgkin’s Lymphoma.

26           11.     “Roundup” refers to all formulations of Defendant’s Roundup products, including,

27   but not limited to, Roundup Concentrate Poison Ivy and Tough Brush Killer 1, Roundup Custom

28   Herbicide, Roundup D-Pak Herbicide, Roundup Dry Concentrate, Roundup Export Herbicide,

                                                       2
                                                    COMPLAINT
     Case 1:19-cv-02080-REB Document 1 Filed 07/18/19 USDC Colorado Page 3 of 34




 1   Roundup Fence & Hard Edger 1, Roundup Garden Foam Weed & Grass Killer, Roundup Grass

 2   and Weed Killer, Roundup Herbicide, Roundup Original 2k Herbicide, Roundup Original II

 3   Herbicide, Roundup Pro Concentrate, Roundup Prodry Herbicide, Roundup Promax, Roundup

 4   Quik Stik Grass and Weed Killer, Roundup Quikpro Herbicide, Roundup Rainfast Concentrate

 5   Weed & Grass Killer, Roundup Rainfast Super Concentrate Weed & Grass Killer, Roundup

 6   Ready-to-Use Extended Control Weed & Grass Killer 1 Plus Weed Preventer, Roundup Ready-

 7   to-Use Weed & Grass Killer, Roundup Ready-to-Use Weed and Grass Killer 2, Roundup Ultra

 8   Dry, Roundup Ultra Herbicide, Roundup Ultramax, Roundup VM Herbicide, Roundup Weed &

 9   Grass Killer Concentrate, Roundup Weed & Grass Killer Concentrate Plus, Roundup Weed &
10   Grass Killer Ready-to-Use Plus, Roundup Weed & Grass Killer Super Concentrate, Roundup
11   Weed & Grass Killer 1 Ready-to-Use, Roundup WSD Water Soluble Dry Herbicide Deploy Dry
12   Herbicide, or any other formulation of containing the active ingredient glyphosate.
13          12.     Defendant MONSANTO COMPANY is a Delaware corporation, with a principle
14   place of business in St. Louis, Missouri.
15          13.     Defendant MONSANTO COMPANY is collectively referred to as “Monsanto”
16   or “Defendant.”
17          14.     Defendant advertises and sells goods, specifically Roundup, in the States of
18   Missouri and Colorado.
19          15.     Defendant transacted and conducted business that relates to the allegations in this

20   Complaint within the States of Missouri and Colorado.

21          16.     Defendant expected or should have expected its acts to have consequences within

22   the States of Missouri and Colorado.

23          17.     Defendant engaged in the business of designing, developing, manufacturing,

24   testing, packaging, marketing, distributing, labeling, and/or selling Roundup and derived

25   substantial revenue from goods and products used in the States of Missouri and Colorado.

26          18.     Upon information and belief, Defendant did design, sell, advertise, manufacture

27   and/or distribute Roundup, with full knowledge of its dangerous and defective nature.

28                                    FACTUAL ALLEGATIONS

                                                      3
                                                   COMPLAINT
     Case 1:19-cv-02080-REB Document 1 Filed 07/18/19 USDC Colorado Page 4 of 34




 1           19.     At all relevant times, Defendant was in the business of, and did, design, research,

 2   manufacture, test, advertise, promote, market, sell, distribute, and/or has acquired and is

 3   responsible for the commercial herbicide Roundup.

 4           20.     Monsanto is a multinational agricultural biotechnology corporation based in St.

 5   Louis, Missouri. It is the world’s leading producer of glyphosate.

 6           21.     Defendant discovered the herbicidal properties of glyphosate during the 1970’s

 7   and subsequently began to design, research, manufacture, sell and distribute glyphosate based

 8   “Roundup” as a broad-spectrum herbicide.

 9           22.     Glyphosate is the active ingredient in Roundup.
10           23.     Glyphosate is a broad-spectrum herbicide used to kill weeds and grasses known
11   to compete with commercial crops grown around the globe.
12           24.     Glyphosate is a “non-selective” herbicide, meaning it kills indiscriminately based
13   only on whether a given organism produces a specific enzyme, 5-enolpyruvylshikimic acid-3-
14   phosphate synthase, known as EPSP synthase.
15           25.     Glyphosate inhibits the enzyme 5-enolpyruvylshikimic acid-3-phosphate
16   synthase that interferes with the shikimic pathway in plants, resulting in the accumulation of
17   shikimic acid in plant tissue and ultimately plant death.
18           26.     Sprayed as a liquid, plants absorb glyphosate directly through their leaves, stems,
19   and roots, and detectable quantities accumulate in the plant tissues.

20           27.     Each year, approximately 250 million pounds of glyphosate are sprayed on crops,

21   commercial nurseries, suburban lawns, parks, and golf courses. This increase in use has been

22   driven largely by the proliferation of genetically engineered crops, crops specifically tailored to

23   resist the activity of glyphosate.

24           28.     Defendant is intimately involved in the development, design, manufacture,

25   marketing, sale, and/or distribution of genetically modified (“GMO”) crops, many of which are

26   marketed as being resistant to Roundup i.e., “Roundup Ready®.” As of 2009, Defendant was the

27   world’s leading producer of seeds designed to be Roundup Ready®. In 2010, an estimated 70%

28   of corn and cotton, and 90% of soybean fields in the United States contained Roundup Ready®

                                                       4
                                                    COMPLAINT
     Case 1:19-cv-02080-REB Document 1 Filed 07/18/19 USDC Colorado Page 5 of 34




 1   seeds.

 2              29.     The original Roundup, containing the active ingredient glyphosate, was

 3   introduced in 1974. Today, glyphosate products are among the world’s most widely used

 4   herbicides. 1

 5              30.     For nearly 40 years, consumers, farmers, and the public have used Roundup,

 6   unaware of its carcinogenic properties.

 7                     REGISTRATION OF HERBICIDES UNDER FEDERAL LAW

 8              31.     The manufacture, formulation and distribution of herbicides, such as Roundup,

 9   are regulated under the Federal Insecticide, Fungicide, and Rodenticide Act (“FIFRA”), 7 U.S.C.
10   § 136 et seq. FIFRA requires that all pesticides be registered with the Environmental Protection
11   Agency (“EPA) prior to their distribution, sale, or use, except as described by FIFRA 7 U.S.C. §
12   136a(a).
13              32.     The EPA requires as part of the registration process, among other requirements, a
14   variety of tests to evaluate the potential for exposure to pesticides, toxicity to people and other
15   potential non-target organisms, and other adverse effects on the environment. Registration by the
16   EPA, however, is not an assurance or finding of safety. The determination the EPA makes in
17   registering or re-registering a product is not that the product is “safe,” but rather that use of the
18   product in accordance with its label directions “will not generally cause unreasonable adverse
19   effects on the environment.” 7 U.S.C. § 136(a)(c)(5)(D).

20              33.     FIFRA defines “unreasonable adverse effects on the environment” to mean “any

21   unreasonable risk to man or the environment, taking into account the economic, social, and

22   environmental costs and benefits of the use of any pesticide.” 7 U.S.C. § 136(bb). FIFRA thus

23   requires the EPA to make a risk/benefit analysis in determining whether a registration should be

24   granted or allowed to continue to be sold in commerce.

25              34.     The EPA and the State of Colorado registered Roundup for distribution, sale, and

26   manufacture in the United States and the State of Colorado.

27              35.     FIFRA generally requires that the registrant, Monsanto, conduct health and safety

28
     1
         Backgrounder, History of Monsanto’s Glyphosate Herbicides, June 2005.
                                                              5
                                                           COMPLAINT
     Case 1:19-cv-02080-REB Document 1 Filed 07/18/19 USDC Colorado Page 6 of 34




 1   testing of pesticide products. The government is not required, nor is it able, to perform the product

 2   tests that are required of the manufacturer.

 3          36.     The evaluation of each pesticide product distributed, sold, or manufactured is

 4   completed at the time the product is initially registered. The data necessary for registration of a

 5   pesticide has changed over time. The EPA is now in the process of re-evaluating all pesticide

 6   products through a Congressionally-mandated process called “re-registration.” 7 U.S.C. § 136a-

 7   1. In order to reevaluate these pesticides, the EPA demands the completion of additional tests and

 8   the submission of data for the EPA’s review and evaluation.

 9          37.     In the case of glyphosate and Roundup, the EPA had planned on releasing its
10   preliminary risk assessment – in relation to the registration process – no later than July 2015. The
11   EPA completed its review of glyphosate in early 2015 but delayed releasing the assessment
12   pending further review in light of the World Health Organization’s March 24, 2015 finding that
13   glyphosate is a “probable carcinogen” as demonstrated by the mechanistic evidence of
14   carcinogenicity in humans and sufficient evidence of carcinogenicity in animals.
15                  MONSANTO’S FALSE REPRESENTATIONS REGARDING

16                                   THE SAFETY OF ROUNDUP®

17          38.     In 1996, the New York Attorney General (“NYAG”) filed a lawsuit against

18   Monsanto based on its false and misleading advertising of Roundup products. Specifically, the

19   lawsuit challenged Monsanto’s general representations that its spray-on glyphosate-based

20   herbicides, including Roundup, were “safer than table salt” and "practically non-toxic" to

21   mammals, birds, and fish. Among the representations the NYAG found deceptive and misleading

22   about the human and environmental safety of Roundup are the following:

23
                    a) Remember that environmentally friendly Roundup herbicide is
24                     biodegradable. It won't build up in the soil so you can use
                       Roundup with confidence along customers' driveways,
25                     sidewalks and fences ...
26                  b) And remember that Roundup is biodegradable and won't build
                       up in the soil. That will give you the environmental confidence
27                     you need to use Roundup everywhere you've got a weed, brush,
                       edging or trimming problem.
28
                    c) Roundup biodegrades into naturally occurring elements.
                                                        6
                                                     COMPLAINT
     Case 1:19-cv-02080-REB Document 1 Filed 07/18/19 USDC Colorado Page 7 of 34




 1                   d) Remember that versatile Roundup herbicide stays where you put
                        it. That means there's no washing or leaching to harm customers'
 2                      shrubs or other desirable vegetation.
 3                   e) This non-residual herbicide will not wash or leach in the soil. It
                        ... stays where you apply it.
 4
                     f) You can apply Accord with “confidence because it will stay
 5                      where you put it” [;] it bonds tightly to soil particles, preventing
                        leaching. Then, soon after application, soil microorganisms
 6                      biodegrade Accord into natural products.
 7                   g) Glyphosate is less toxic to rats than table salt following acute
                        oral ingestion.
 8
                     h) Glyphosate's safety margin is much greater than required. It has
 9                      over a 1,000-fold safety margin in food and over a 700-fold
                        safety margin for workers who manufacture it or use it.
10
                     i) You can feel good about using herbicides by Monsanto. They
11                      carry a toxicity category rating of 'practically non-toxic' as it
                        pertains to mammals, birds and fish.
12
                     j) “Roundup can be used where kids and pets will play and breaks
13                      down into natural material.” This ad depicts a person with his
                        head in the ground and a pet dog standing in an area which has
14                      been treated with Roundup. 2
15           39.     On November 19, 1996, Monsanto entered into an Assurance of Discontinuance
16   with NYAG, in which Monsanto agreed, among other things, “to cease and desist from publishing
17   or broadcasting any advertisements [in New York] that represent, directly or by implication” that:
18
                     a) its glyphosate-containing pesticide products or any
19                      component thereof are safe, non-toxic, harmless or free
                        from risk.
20
                     b) its glyphosate-containing pesticide products or any
21                      component thereof manufactured, formulated, distributed
                        or sold by Monsanto are biodegradable
22
                     c) its glyphosate-containing pesticide products or any
23                      component thereof stay where they are applied under all
                        circumstances and will not move through the
24                      environment by any means.
25                   d) its glyphosate-containing pesticide products or any
                        component thereof are "good" for the environment or are
26                      "known for their environmental characteristics."
27                   e) glyphosate-containing         pesticide    products     or   any
28   2
      Attorney General of the State of New York, In the Matter of Monsanto Company, Assurance of Discontinuance
     Pursuant to Executive Law § 63(15) (Nov. 1996).
                                                           7
                                                        COMPLAINT
     Case 1:19-cv-02080-REB Document 1 Filed 07/18/19 USDC Colorado Page 8 of 34



                          component thereof are safer or less toxic than common
 1                        consumer products other than herbicides;
 2                   f) its glyphosate-containing products or any component
                        thereof might be classified as "practically non-toxic.
 3
             40.     Monsanto did not alter its advertising in the same manner in any state other than
 4

 5   New York, and on information and belief still has not done so today.

 6           41.     In 2009, France’s highest court ruled that Monsanto had not told the truth about
 7   the safety of Roundup. The French court affirmed an earlier judgment that Monsanto had falsely
 8
     advertised its herbicide Roundup as “biodegradable” and that it “left the soil clean.” 3
 9
10                        EVIDENCE OF CARCINOGENICITY IN ROUNDUP

11           42.     As early as the 1980’s Monsanto was aware of glyphosate’s carcinogenic

12   properties.

13           43.     On March 4, 1985, a group of the Environmental Protection Agency’s (“EPA”)

14   Toxicology Branch published a memorandum classifying glyphosate as a Category C oncogene. 4

15   Category C oncogenes are possible human carcinogens with limited evidence of carcinogenicity.

16           44.     In 1986, the EPA issued a Registration Standard for glyphosate (NTIS PB87-

17   103214). The Registration standard required additional phytotoxicity, environmental fate,

18   toxicology, product chemistry, and residue chemistry studies. All of the data required was

19   submitted and reviewed and/or waived. 5

20           45.     In October 1991 the EPA published a Memorandum entitled “Second Peer Review

21   of Glyphosate.” The memorandum changed glyphosate’s classification to Group E (evidence of

22   non-carcinogenicity for humans). Two peer review committee members did not concur with the

23   conclusions of the committee and one member refused to sign. 6

24           46.     In addition to the toxicity of the active molecule, many studies support the

25
     3
       Monsanto Guilty in ‘False Ad’ Row, BBC, Oct. 15, 2009, available at
26   http://news.bbc.co.uk/2/hi/europe/8308903.stm.
     4
       Consensus Review of Glyphosate, Casewell No. 661A. March 4, 1985. United States Environmental Protection
27   Agency.
     5
       http://www.epa.gov/oppsrrd1/reregistration/REDs/factsheets/0178fact.pdf
28   6
       Second Peer Review of Glyphosate, CAS No. 1071-83-6. October 30, 1881. United States Environmental
     Protection Agency.
                                                           8
                                                        COMPLAINT
     Case 1:19-cv-02080-REB Document 1 Filed 07/18/19 USDC Colorado Page 9 of 34




 1   hypothesis that glyphosate formulations found in Defendant’s Roundup products are more

 2   dangerous and toxic than glyphosate alone. 7 As early as 1991 evidence existed demonstrating

 3   that glyphosate formulations were significantly more toxic than glyphosate alone. 8

 4           47.      In 2002, Julie Marc published a study entitled “Pesticide Roundup Provokes Cell

 5   Division Dysfunction at the Level of CDK1/Cyclin B Activation.”

 6           48.      The study found that Defendant’s Roundup caused delays in the cell cycles of sea

 7   urchins, while the same concentrations of glyphosate alone proved ineffective and did not alter

 8   cell cycles.

 9           49.      In 2004, Julie Marc published a study entitled “Glyphosate-based pesticides affect
10   cell cycle regulation”. The study demonstrated a molecular link between glyphosate-based
11   products and cell cycle dysregulation.
12           50.      The study noted that “cell-cycle dysregulation is a hallmark of tumor cells and
13   human cancer. Failure in the cell-cycle checkpoints leads to genomic instability and subsequent
14   development of cancers from the initial affected cell.” Further, “[s]ince cell cycle disorders such
15   as cancer result from dysfunction of unique cell, it was of interest to evaluate the threshold dose
16   of glyphosate affecting cells.” 9
17           51.      In 2005, Francisco Peixoto published a study showing that Roundup’s effects on

18   rat liver mitochondria are much more toxic and harmful than the same concentrations of

19   glyphosate alone.

20           52.      The Peixoto study suggested that the harmful effects of Roundup on mitochondrial

21   bioenergetics could not be exclusively attributed to glyphosate and could be the result of other

22   chemicals, namely the surfactant POEA, or alternatively due to the possible synergy between

23   glyphosate and Roundup formulation products.

24           53.      In 2009, Nora Benachour and Gilles-Eric Seralini published a study examining the

25   effects of Roundup and glyphosate on human umbilical, embryonic, and placental cells.

26           54.      The study used dilution levels of Roundup and glyphosate far below agricultural

27
     7
       Martinez et al. 2007; Benachour 2009; Gasnier et al. 2010; Peixoto 2005; Marc 2004
28   8
       Martinez et al 1991
     9
       (Molinari, 2000; Stewart et al., 2003)
                                                             9
                                                          COMPLAINT
     Case 1:19-cv-02080-REB Document 1 Filed 07/18/19 USDC Colorado Page 10 of 34




 1   recommendations, corresponding with low levels of residues in food. The study concluded that

 2   supposed “inert” ingredients, and possibly POEA, change human cell permeability and amplify

 3   toxicity of glyphosate alone. The study further suggested that determinations of glyphosate

 4   toxicity should take into account the presence of adjuvants, or those chemicals used in the

 5   formulation of the complete pesticide. The study confirmed that the adjuvants in Roundup are not

 6   inert and that Roundup is always more toxic than its active ingredient glyphosate.

 7          55.     The results of these studies were confirmed in recently published peer-reviewed

 8   studies and were at all times available and/or known to Defendant.

 9          56.     Defendant knew or should have known that Roundup is more toxic than
10   glyphosate alone and that safety studies on Roundup, Roundup’s adjuvants and “inert”
11   ingredients, and/or the surfactant POEA were necessary to protect Plaintiffs from Roundup.
12          57.     Defendant knew or should have known that tests limited to Roundup’s active
13   ingredient glyphosate were insufficient to prove the safety of Roundup.
14          58.     Defendant failed to appropriately and adequately test Roundup, Roundup’s
15   adjuvants and “inert” ingredients, and/or the surfactant POEA to protect Plaintiffs from Roundup.
16          59.     Rather than performing appropriate tests, Defendant relied upon flawed industry-
17   supported studies designed to protect Defendant’s economic interests rather than Plaintiffs and
18   the consuming public.
19          60.     Despite its knowledge that Roundup was considerably more dangerous than

20   glyphosate alone, Defendant continued to promote Roundup as safe.

21                           IARC CLASSIFICATION OF GLYPHOSATE

22          61.     The International Agency for Research on Cancer (“IARC”) is the specialized

23   intergovernmental cancer agency the World Health Organization (“WHO”) of the United Nations

24   tasked with conducting and coordinating research into the causes of cancer.

25          62.     An IARC Advisory Group to Recommend Priorities for IARC Monographs during

26   2015–2019 met in April 2014. Though nominations for the review were solicited, a substance

27   must meet two criteria to be eligible for review by the IARC Monographs: there must already be

28   some evidence of carcinogenicity of the substance, and there must be evidence that humans are

                                                      10
                                                   COMPLAINT
     Case 1:19-cv-02080-REB Document 1 Filed 07/18/19 USDC Colorado Page 11 of 34




 1   exposed to the substance.

 2          63.       IARC set glyphosate for review in 2015-2016. IARC uses five criteria for

 3   determining priority in reviewing chemicals. The substance must have a potential for direct

 4   impact on public health; scientific literature to support suspicion of carcinogenicity; evidence of

 5   significant human exposure; high public interest and/or potential to bring clarity to a controversial

 6   area and/or reduce public anxiety or concern; related agents similar to one given high priority by

 7   the above considerations. Data reviewed is sourced preferably from publicly accessible, peer-

 8   reviewed data.

 9          64.       On March 24, 2015, after its cumulative review of human, animal, and DNA
10   studies for more than one (1) year, many of which have been in Defendant’s possession since as
11   early as 1985, the IARC’s working group published its conclusion that the glyphosate contained
12   in Defendant’s Roundup herbicide, is a Class 2A “probable carcinogen” as demonstrated by the
13   mechanistic evidence of carcinogenicity in humans and sufficient evidence of carcinogenicity in
14   animals.
15          65.       The IARC’s full Monograph was published on July 29, 2015 and established
16   glyphosate as a class 2A probable carcinogen to humans. According to the authors glyphosate
17   demonstrated sufficient mechanistic evidence (genotoxicity and oxidative stress) to warrant a 2A
18   classification based on evidence of carcinogenicity in humans and animals.
19          66.       The IARC Working Group found an increased risk between exposure to

20   glyphosate and non-Hodgkin’s lymphoma (“NHL”) and several subtypes of NHL, and the

21   increased risk continued after adjustment for other pesticides.

22          67.       The IARC also found that glyphosate caused DNA and chromosomal damage in

23   human cells.

24                      EARLIER EVIDENCE OF GLYPHOSATE’S DANGER

25          68.       Despite the new classification by the IARC, Defendant has had ample evidence of

26   glyphosate and Roundup’s genotoxic properties for decades.

27          69.       Genotoxicity refers to chemical agents that are capable of damaging the DNA

28   within a cell through genetic mutations, which is a process that is believed to lead to cancer.

                                                        11
                                                     COMPLAINT
     Case 1:19-cv-02080-REB Document 1 Filed 07/18/19 USDC Colorado Page 12 of 34




 1          70.     In 1997, Chris Clements published “Genotoxicity of select herbicides in Rana

 2   catesbeiana tadpoles using the alkaline single-cell gel DNA electrophoresis (comet) assay.”

 3          71.     The study found that tadpoles exposed to Roundup showed significant DNA

 4   damage when compared with unexposed control animals.

 5          72.     Both human and animal studies have shown that glyphosate and glyphosate-based

 6   formulations such as Roundup can induce oxidative stress.

 7          73.     Oxidative stress and associated chronic inflammation are believed to be involved

 8   in carcinogenesis.

 9          74.     The IARC Monograph notes that “[s]trong evidence exists that glyphosate, AMPA
10   and glyphosate-based formulations can induce oxidative stress.”
11          75.     In 2006 César Paz-y-Miño published a study examining DNA damage in human
12   subjects exposed to glyphosate.
13          76.     The study produced evidence of chromosomal damage in blood cells showing
14   significantly greater damage after exposure to glyphosate than before in the same individuals,
15   suggesting that the glyphosate formulation used during aerial spraying had a genotoxic effect on
16   exposed individuals.
17          77.     The IARC Monograph reflects the volume of evidence of glyphosate pesticides’
18   genotoxicity noting “[t]he evidence for genotoxicity caused by glyphosate-based formulations is
19   strong.”

20          78.     Despite knowledge to the contrary, Defendant maintains that there is no evidence

21   that Roundup is genotoxic, that regulatory authorities and independent experts are in agreement

22   that Roundup is not genotoxic, and that there is no evidence that Roundup is genotoxic.

23          79.     In addition to glyphosate and Roundup’s genotoxic properties, Defendant has long

24   been aware of glyphosate’s carcinogenic properties.

25          80.     Glyphosate and Roundup in particular have long been associated with

26   carcinogenicity and the development of numerous forms of cancer, including, but not limited to,

27   non-Hodgkin’s lymphoma, Hodgkin’s lymphoma, multiple myeloma, and soft tissue sarcoma.

28          81.     Defendant has known of this association since the early to mid-1980s and

                                                     12
                                                  COMPLAINT
     Case 1:19-cv-02080-REB Document 1 Filed 07/18/19 USDC Colorado Page 13 of 34




 1   numerous human and animal studies have evidenced the carcinogenicity of glyphosate and/or

 2   Roundup.

 3          82.     In 1985 the EPA studied the effects of glyphosate in mice finding a dose related

 4   response in male mice linked to renal tubal adenomas, a rare tumor. The study concluded the

 5   glyphosate was oncogenic.

 6          83.     In 2003 Lennart Hardell and Mikael Eriksson published the results of two case

 7   controlled studies on pesticides as a risk factor for NHL and hairy cell leukemia.

 8          84.     The study concluded that glyphosate had the most significant relationship to NHL

 9   among all herbicides studies with an increased odds ratio of 3.11.
10          85.     In 2003 AJ De Roos published a study examining the pooled data of mid-western
11   farmers, examining pesticides and herbicides as risk factors for NHL.
12          86.     The study, which controlled for potential confounders, found a relationship
13   between increased NHL incidence and glyphosate.
14          87.     In 2008 Mikael Eriksson published a population based case-control study of
15   exposure to various pesticides as a risk factor for NHL.
16          88.     This strengthened previous associations between glyphosate and NHL.
17          89.     In spite of this knowledge, Defendant continued to issue broad and sweeping
18   statements suggesting that Roundup was, and is, safer than ordinary household items such as table
19   salt, despite a lack of scientific support for the accuracy and validity of these statements and, in

20   fact, voluminous evidence to the contrary.

21          90.     Upon information and belief, these statements and representations have been made

22   with the intent of inducing Plaintiffs, the agricultural community, and the public at large to

23   purchase and increase the use of Defendant’s Roundup for Defendant’s pecuniary gain, and in

24   fact, did induce Plaintiffs to use Roundup.

25          91.     Defendant made these statements with complete disregard and reckless

26   indifference to the safety of Plaintiffs and the general public.

27          92.     Notwithstanding Defendant’s representations, scientific evidence has established

28   a clear association between glyphosate and genotoxicity, inflammation, and an increased risk of

                                                        13
                                                     COMPLAINT
     Case 1:19-cv-02080-REB Document 1 Filed 07/18/19 USDC Colorado Page 14 of 34




 1   many cancers, including, but not limited to, NHL, Multiple Myeloma, and soft tissue sarcoma.

 2           93.     Defendant knew or should have known that glyphosate is associated with an

 3   increased risk of developing cancer, including, but not limited to, NHL, Multiple Myeloma, and

 4   soft tissue sarcomas.

 5           94.     Defendant failed to appropriately and adequately inform and warn Plaintiffs of the

 6   serious and dangerous risks associated with the use of and exposure to glyphosate and/or

 7   Roundup, including, but not limited to, the risk of developing NHL, as well as other severe and

 8   personal injuries, which are permanent and/or long-lasting in nature, cause significant physical

 9   pain and mental anguish, diminished enjoyment of life, and the need for medical treatment,
10   monitoring and/or medications.
11           95.     Despite the IARC’s classification of glyphosate as a class 2A probable carcinogen,
12   Defendant continues to maintain that glyphosate and/or Roundup is safe, non-carcinogenic, non-
13   genotoxic, and falsely warrant to users and the general public that independent experts and
14   regulatory agencies agree that there is no evidence of carcinogenicity or genotoxicity in
15   glyphosate and Roundup.
16           96.     Defendant has claimed and continue to claim that Roundup is safe, non-
17   carcinogenic, and non-genotoxic. These misrepresentations are consistent with Defendant’s
18   cavalier approach to investigating and ensuring the safety of its products, the safety of the public
19   at large, and the safety of Plaintiffs.

20                        SCIENTIFIC FRAUD UNDERLYING THE SAFETY

21                              DETERMINATIONS OF GLYPHOSATE

22           97.     After the EPA’s 1985 classification of glyphosate as possibly carcinogenic to

23   humans (Group C), Monsanto exerted pressure upon the EPA to change its classification.

24           98.     This culminated in the EPA’s reclassification of glyphosate to Group E, which was

25   based upon evidence of non-carcinogenicity in humans.

26           99.     In so classifying, the EPA stated that “[i]t should be emphasized, however, that

27   designation of an agent in Group E is based on the available evidence at the time of evaluation

28   and should not be interpreted as a definitive conclusion that the agent will not be a carcinogen

                                                       14
                                                    COMPLAINT
     Case 1:19-cv-02080-REB Document 1 Filed 07/18/19 USDC Colorado Page 15 of 34




 1   under any circumstances.”

 2           100.    On two occasions, the EPA found that laboratories hired by Monsanto to test the

 3   toxicity of its Roundup products for registration purposes committed scientific fraud.

 4           101.    In the first instance, Monsanto hired Industrial Bio-Test Laboratories (“IBT”) to

 5   perform and evaluate pesticide toxicology studies relating to Roundup. IBT performed

 6   approximately 30 tests on glyphosate and glyphosate-containing products, including 11 of the 19

 7   chronic toxicology studies needed to register Roundup with the EPA.

 8           102.    In 1976, the Food and Drug Administration (“FDA”) performed an inspection of

 9   IBT and discovered discrepancies between the raw data and the final report relating to
10   toxicological impacts of glyphosate. The EPA subsequently audited IBT and determined that the
11   toxicology studies conducted for Roundup were invalid. An EPA reviewer stated, after finding
12   “routine falsification of data” at IBT, that it was “hard to believe the scientific integrity of the
13   studies when they said they took specimens of the uterus from male rabbits.”
14           103.    Three top executives of IBT were convicted of fraud in 1983.
15           104.    In the second incident, Monsanto hired Craven Laboratories (“Craven”) in 1990
16   to perform pesticide and herbicide studies, including several studies on Roundup.
17           105.    In March of 1991, the EPA announced that it was investigating Craven for
18   “allegedly falsifying test data used by chemical firms to win EPA approval of pesticides.”
19           106.    The investigation lead to the indictments of the laboratory owner and a handful of

20   employees.

21                      MONSANTO’S CONTINUING DISREGARD FOR THE

22                              SAFETY OF PLAINTIFF AND THE PUBLIC

23           107.    Monsanto claims on its website that “[r]egulatory authorities and independent

24   experts around the world have reviewed numerous long-term/carcinogenicity and genotoxicity

25   studies and agree that there is no evidence that glyphosate, the active ingredient in Roundup brand

26   herbicides and other glyphosate-based herbicides, causes cancer, even at very high doses, and that

27   it is not genotoxic.” 10

28   10
       Backgrounder - Glyphosate: No Evidence of Carcinogenicity. Updated November 2014. (downloaded October 9
     2015)
                                                          15
                                                       COMPLAINT
     Case 1:19-cv-02080-REB Document 1 Filed 07/18/19 USDC Colorado Page 16 of 34




 1          108.    Ironically, the primary source for this statement is a 1986 report by the WHO, the

 2   same organization that now considers glyphosate to be a probable carcinogen.

 3          109.    Glyphosate, and Defendant’s Roundup products in particular, have long been

 4   associated with serious side effects and many regulatory agencies around the globe have banned

 5   or are currently banning the use of glyphosate herbicide products.

 6          110.    Defendant’s statements proclaiming the safety of Roundup and disregarding its

 7   dangers misled Plaintiffs.

 8          111.    Despite Defendant’s knowledge that Roundup was associated with an elevated risk

 9   of developing cancer, Defendant’s promotional campaigns focused on Roundup’s purported
10   “safety profile.”
11          112.    Defendant’s failure to adequately warn Plaintiffs resulted in (1) Plaintiff using and
12   being exposed to glyphosate instead of using another acceptable and safe method of controlling
13   unwanted weeds and pests; and (2) scientists and physicians failing to warn and instruct
14   consumers about the risk of cancer, including NHL, and other injuries associated with Roundup.
15          113.    Defendant failed to seek modification of the labeling of Roundup to include
16   relevant information regarding the risks and dangers associated with Roundup exposure.
17          114.    The failure of Defendant to appropriately warn and inform the EPA has resulted
18   in inadequate warnings in safety information presented directly to users and consumers.
19          115.    The failure of Defendant to appropriately warn and inform the EPA has resulted

20   in the absence of warning or caution statements that are adequate to protect health and the

21   environment.

22          116.    The failure of Defendant to appropriately warn and inform the EPA has resulted

23   in the directions for use that are not adequate to protect health and the environment.

24          117.    By reason of the foregoing acts and omissions, Plaintiffs seeks compensatory

25   damages as a result of Plaintiff’s use of, and exposure to, Roundup which caused or was a

26   substantial contributing factor in causing Plaintiff to suffer from cancer, specifically NHL, and

27   Plaintiffs suffered severe and personal injuries which are permanent and lasting in nature, physical

28   pain and mental anguish, including diminished enjoyment of life.

                                                       16
                                                    COMPLAINT
     Case 1:19-cv-02080-REB Document 1 Filed 07/18/19 USDC Colorado Page 17 of 34




 1           118.    By reason of the foregoing, Plaintiffs are severely and permanently injured.

 2           119.    By reason of the foregoing acts and omissions, Plaintiffs have endured and, in

 3   some categories continues to suffer, emotional and mental anguish, medical expenses, and other

 4   economic and non-economic damages, as a result of the actions and inactions of the Defendant.

 5                              PLAINTIFF’S EXPOSURE TO ROUNDUP

 6           120.    Decedent Plaintiff Ellen L. Shea used Roundup beginning in approximately 1988.

 7           121.    For years, Decedent Plaintiff sprayed Roundup on a regular basis. Decedent

 8   Plaintiff followed all safety and precautionary warnings during the course of use.

 9           122.    Decedent Plaintiff was subsequently diagnosed with Non-Hodgkin’s Lymphoma.
10   The development of Decedent Plaintiff’s Non-Hodgkin Lymphoma was proximately and actually
11   caused by exposure to Defendant’s Roundup products.
12           123.    As a result of her injury, Plaintiffs have incurred significant economic and non-
13   economic damages.
14          EQUITABLE TOLLING OF APPLICABLE STATUTE OF LIMITATIONS

15           124.    Plaintiffs incorporate by reference all prior paragraphs of this Complaint as if fully

16   set forth herein.

17           125.    The running of any statute of limitations has been tolled by reason of Defendant’s

18   fraudulent concealment. Defendant, through its affirmative misrepresentations and omissions,

19   actively concealed from Plaintiffs the true risks associated with Roundup and glyphosate.

20           126.    At all relevant times, Defendant has maintained that Roundup is safe, non-toxic,

21   and non-carcinogenic.

22           127.    Indeed, even as of July 2016, Defendant continues to represent to the public that

23   “Regulatory authorities and independent experts around the world have reviewed numerous long-

24   term/carcinogenicity and genotoxicity studies and agree that there is no evidence that glyphosate,

25   the active ingredient in Roundup® brand herbicides and other glyphosate-based herbicides,

26   causes cancer, even at very high doses, and that it is not genotoxic” (emphasis added). 11

27           128.    As a result of Defendant’s actions, Plaintiffs were unaware, and could not

28   11
       Backgrounder - Glyphosate: No Evidence of Carcinogenicity. Updated November 2014. (downloaded October 9
     2015)
                                                          17
                                                       COMPLAINT
     Case 1:19-cv-02080-REB Document 1 Filed 07/18/19 USDC Colorado Page 18 of 34




 1   reasonably know or have learned through reasonable diligence that Roundup and/or glyphosate

 2   contact, exposed Plaintiffs to the risks alleged herein and that those risks were the direct and

 3   proximate result of Defendant’s acts and omissions.

 4           129.    Furthermore, Defendant is estopped from relying on any statute of limitations

 5   because of its fraudulent concealment of the true character, quality and nature of Roundup.

 6   Defendant was under a duty to disclose the true character, quality, and nature of Roundup because

 7   this was non-public information over which Defendant had and continues to have exclusive

 8   control, and because Defendant knew that this information was not available to Plaintiffs or to

 9   distributors of Roundup. In addition, Defendant is estopped from relying on any statute of
10   limitations because of its intentional concealment of these facts.
11           130.    Plaintiffs had no knowledge that Defendant was engaged in the wrongdoing
12   alleged herein. Because of the fraudulent acts of concealment of wrongdoing by Defendant,
13   Plaintiffs could not have reasonably discovered the wrongdoing at any time prior. Also, the
14   economics of this fraud should be considered. Defendant had the ability to and did spend
15   enormous amounts of money in furtherance of its purpose of marketing, promoting and/or
16   distributing a profitable herbicide, notwithstanding the known or reasonably known risks.
17   Plaintiffs and medical professionals could not have afforded and could not have possibly
18   conducted studies to determine the nature, extent, and identity of related health risks, and were
19   forced to rely on only the Defendant’s representations. Accordingly, Defendant is precluded by

20   the discovery rule and/or the doctrine of fraudulent concealment from relying upon any statute of

21   limitations.

22                                        FIRST CAUSE OF ACTION

23                                            (NEGLIGENCE)

24           131.    Plaintiffs repeat, reiterate, and re-allege each and every allegation of this

25   Complaint contained in each of the foregoing paragraphs inclusive, with the same force and effect

26   as if more fully set forth herein.

27           132.    Defendant had a duty to exercise reasonable care in the designing, researching,

28   testing, manufacturing, marketing, supplying, promoting, packaging, sale, and/or distribution of

                                                       18
                                                    COMPLAINT
     Case 1:19-cv-02080-REB Document 1 Filed 07/18/19 USDC Colorado Page 19 of 34




 1   Roundup into the stream of commerce, including a duty to assure that the product would not cause

 2   users to suffer unreasonable, dangerous side effects.

 3          133.    Defendant failed to exercise ordinary care in the designing, researching, testing,

 4   manufacturing, marketing, supplying, promoting, packaging, sale, testing, quality assurance,

 5   quality control, and/or distribution of Roundup into interstate commerce in that Defendant knew

 6   or should have known that using Roundup created a high risk of unreasonable, dangerous side

 7   effects, including, but not limited to, the development of NHL, as well as other severe and

 8   personal injuries which are permanent and lasting in nature, physical pain and mental anguish,

 9   including diminished enjoyment of life, as well as need for lifelong medical treatment,
10   monitoring, and/or medications.
11          134.    The negligence by the Defendant, its agents, servants, and/or employees, included
12   but was not limited to the following acts and/or omissions:
13          a.      Manufacturing, producing, promoting, formulating, creating, and/or designing
                    Roundup without thoroughly testing it;
14
            b.      Failing to test Roundup and/or failing to adequately, sufficiently, and properly test
15                  Roundup;
16          c.      Not conducting sufficient testing programs to determine whether or not Roundup
                    was safe for use; in that Defendant herein knew or should have known that
17                  Roundup was unsafe and unfit for use by reason of the dangers to its users;
18          d.      Not conducting sufficient testing programs and studies to determine Roundup’s
                    carcinogenic properties even after Defendant had knowledge that Roundup is, was,
19                  or could be carcinogenic;
20          e.      Failing to conduct sufficient testing programs to determine the safety of “inert”
                    ingredients and/or adjuvants contained within Roundup, and the propensity of
21                  these ingredients to render Roundup toxic, increase the toxicity of Roundup,
                    whether these ingredients are carcinogenic, magnify the carcinogenic properties
22                  of Roundup, and whether or not “inert” ingredients and/or adjuvants were safe for
                    use;
23
            f.      Negligently failing to adequately and correctly warn the Plaintiffs, the public, the
24                  medical and agricultural professions, and the EPA of the dangers of Roundup;
25          g.      Negligently failing to petition the EPA to strengthen the warnings associated with
                    Roundup;
26
            h.      Failing to provide adequate cautions and warnings to protect the health of users,
27                  handlers, applicators, and persons who would reasonably and foreseeably come
                    into contact with Roundup;
28

                                                       19
                                                    COMPLAINT
     Case 1:19-cv-02080-REB Document 1 Filed 07/18/19 USDC Colorado Page 20 of 34



            i.        Negligently marketing, advertising, and recommending the use of Roundup
 1                    without sufficient knowledge as to its dangerous propensities;
 2          j.        Negligently representing that Roundup was safe for use for its intended purpose,
                      and/or that Roundup was safer than ordinary and common items such as table salt,
 3                    when, in fact, it was unsafe;
 4          k.        Negligently representing that Roundup had equivalent safety and efficacy as other
                      forms of herbicides;
 5
            l.        Negligently designing Roundup in a manner, which was dangerous to its users;
 6
            m.        Negligently manufacturing Roundup in a manner, which was dangerous to its
 7                    users;
 8          n.        Negligently producing Roundup in a manner, which was dangerous to its users;
 9          o.        Negligently formulating Roundup in a manner, which was dangerous to its users;
10          p.        Concealing information from the Plaintiffs while knowing that Roundup was
                      unsafe, dangerous, and/or non-conforming with EPA regulations;
11
            q.        Improperly concealing and/or misrepresenting information from the Plaintiffs,
12                    scientific and medical professionals, and/or the EPA, concerning the severity of
                      risks and dangers of Roundup compared to other forms of herbicides; and
13
            r.        Negligently selling Roundup with a false and misleading label.
14

15          135.      Defendant under-reported, underestimated, and downplayed the serious dangers
16   of Roundup.
17          136.      Defendant negligently and deceptively compared the safety risks and/or dangers
18   of Roundup with common everyday foods such as table salt, and other forms of herbicides.
19          137.      Defendant was negligent and/or violated Colorado law in the designing,
20   researching, supplying, manufacturing, promoting, packaging, distributing, testing, advertising,
21   warning, marketing, and selling of Roundup in that they:
22
                 a.   Failed to use ordinary care in designing and manufacturing Roundup so as to avoid
23                    the aforementioned risks to individuals when Roundup was used as an herbicide;
24               b.   Failed to accompany its product with proper and/or accurate warnings regarding
                      all possible adverse side effects associated with the use of Roundup;
25
                 c.   Failed to accompany its product with proper warnings regarding all possible
26                    adverse side effects concerning the failure and/or malfunction of Roundup;
27               d.   Failed to accompany its product with accurate warnings regarding the risks of all
                      possible adverse side effects concerning Roundup;
28

                                                       20
                                                    COMPLAINT
     Case 1:19-cv-02080-REB Document 1 Filed 07/18/19 USDC Colorado Page 21 of 34



                e.    Failed to warn Plaintiffs of the severity and duration of such adverse effects, as
 1                    the warnings given did not accurately reflect the symptoms, or severity of the side
                      effects including, but not limited to, the development of NHL;
 2
                f.    Failed to conduct adequate testing, clinical testing and post-marketing surveillance
 3                    to determine the safety of Roundup;
 4              g.    Failed to conduct adequate testing, clinical testing, and post-marketing
                      surveillance to determine the safety of Roundup’s “inert” ingredients and/or
 5                    adjuvants;
 6              h.    Negligently misrepresented the evidence of Roundup’s genotoxicity and
                      carcinogenicity; and
 7
                i.    Was otherwise careless and/or negligent.
 8
               138.   Despite the fact that Defendant knew or should have known that Roundup caused,
 9
     or could cause, unreasonably dangerous side effects, Defendant continued and continues to
10
     market, manufacture, distribute, and/or sell Roundup to consumers, including the Plaintiffs.
11
               139.   Defendant knew or should have known that consumers such as the Plaintiffs would
12
     foreseeably suffer injury as a result of Defendant’s failure to exercise ordinary care, as set forth
13
     above.
14
               140.   Defendant’s violations of law and/or negligence were the proximate cause of
15
     Plaintiffs’ injuries, harm and economic loss, which Plaintiffs suffered and/or will continue to
16
     suffer.
17
               141.   As a result of the foregoing acts and omissions, the Decedent Plaintiff suffered
18
     from serious and dangerous side effects including, but not limited to, NHL, as well as other severe
19
     and personal injuries which are permanent and lasting in nature, physical pain and mental anguish,
20
     diminished enjoyment of life, and financial expenses for hospitalization and medical care.
21
     Further, Decedent Plaintiff suffered life-threatening NHL, and severe personal injuries, which are
22
     permanent and lasting in nature, physical pain and mental anguish, including diminished
23
     enjoyment of life.
24
               WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in Plaintiffs’
25
     favor for compensatory damages, together with interest, costs herein incurred, attorneys’ fees and
26
     all relief as this Court deems just and proper. Additionally, Plaintiffs demand a jury trial on all
27
     issues contained herein.
28

                                                        21
                                                     COMPLAINT
     Case 1:19-cv-02080-REB Document 1 Filed 07/18/19 USDC Colorado Page 22 of 34




 1                                    SECOND CAUSE OF ACTION

 2                       (STRICT PRODUCTS LIABILITY – DESIGN DEFECT)

 3           142.    Plaintiffs repeat, reiterate and, re-allege each and every allegation of this

 4   Complaint contained in each of the foregoing paragraphs inclusive, with the same force and effect

 5   as if more fully set forth herein.

 6           143.    At all times herein mentioned, the Defendant designed, researched, manufactured,

 7   tested, advertised, promoted, sold, distributed Roundup as hereinabove described that was used

 8   by the Plaintiff.

 9           144.    Defendant’s Roundup was expected to and did reach the usual consumers,
10   handlers, and persons coming into contact with said product without substantial change in the
11   condition in which it was produced, manufactured, sold, distributed, and marketed by the
12   Defendant.
13           145.    At those times, Roundup was in an unsafe, defective, and inherently dangerous
14   condition, which was dangerous to users, and in particular, the Plaintiffs herein.
15           146.    The Roundup designed, researched, manufactured, tested, advertised, promoted,
16   marketed, sold, and distributed by Defendant was defective in design or formulation in that, when
17   it left the hands of the manufacturer and/or suppliers, the foreseeable risks exceeded the benefits
18   associated with the design or formulation of Roundup.
19           147.    The Roundup designed, researched, manufactured, tested, advertised, promoted,

20   marketed, sold, and distributed by Defendant was defective in design and/or formulation, in that,

21   when it left the hands of the Defendant manufacturers and/or suppliers, it was unreasonably

22   dangerous, unreasonably dangerous in normal use, and it was more dangerous than an ordinary

23   consumer would expect.

24           148.    At all times herein mentioned, Roundup was in a defective condition and unsafe,

25   and Defendant knew or had reason to know that said product was defective and unsafe, especially

26   when used in the form and manner as provided by the Defendant. In particular, Defendant’s

27   Roundup was defective in the following ways:

28

                                                       22
                                                    COMPLAINT
     Case 1:19-cv-02080-REB Document 1 Filed 07/18/19 USDC Colorado Page 23 of 34



               a.    When placed in the stream of commerce, Defendant’s Roundup products were
 1                   defective in design and formulation and, consequently, dangerous to an extent
                     beyond that which an ordinary consumer would anticipate.
 2
               b.    When placed in the stream of commerce, Defendant’s Roundup products were
 3                   unreasonably dangerous in that they were hazardous and posed a grave risk of
                     cancer and other serious illnesses when used in a reasonably anticipated manner.
 4
               c.    When placed in the stream of commerce, Defendant’s Roundup products
 5                   contained unreasonably dangerous design defects and were not reasonably safe
                     when used in a reasonably anticipated manner.
 6
               d.    Defendant did not sufficiently test, investigate, or study its Roundup products.
 7
               e.    Exposure to Roundup presents a risk of harmful side effects that outweigh any
 8                   potential utility stemming from the use of the herbicide.
 9             f.    Defendant new or should have known at the time of marketing its Roundup
                     products that exposure to Roundup and could result in cancer and other severe
10                   illnesses and injuries.
11             g.    Defendant did not conduct adequate post-marketing surveillance of its Roundup
                     products.
12
            149.     Defendant knew, or should have known, that at all times herein mentioned its
13
     Roundup was in a defective condition and was and is inherently dangerous and unsafe.
14
            150.     Decedent Plaintiff was exposed to Defendant’s Roundup, as described above,
15
     without knowledge of Roundup’s dangerous characteristics.
16
            151.     At the time of the Decedent Plaintiff’s use of and exposure to Roundup, Roundup
17
     was being used for the purposes and in a manner normally intended, as a broad-spectrum
18
     herbicide.
19
            152.     Defendant with this knowledge voluntarily designed its Roundup with a dangerous
20
     condition for use by the public, and in particular the Plaintiffs.
21
            153.     Defendant had a duty to create a product that was not unreasonably dangerous for
22
     its normal, intended use.
23
            154.     Defendant created a product that was and is unreasonably dangerous for its normal,
24
     intended use.
25
            155.     Defendant marketed and promoted a product in such a manner so as to make it
26
     inherently defective as the product downplayed its suspected, probable, and established health
27
     risks inherent with its normal, intended use.
28

                                                        23
                                                     COMPLAINT
     Case 1:19-cv-02080-REB Document 1 Filed 07/18/19 USDC Colorado Page 24 of 34




 1            156.   The Roundup designed, researched, manufactured, tested, advertised, promoted,

 2   marketed, sold, and distributed by Defendant was manufactured defectively in that Roundup left

 3   the hands of Defendant in a defective condition and was unreasonably dangerous to its intended

 4   users.

 5            157.   The Roundup designed, researched, manufactured, tested, advertised, promoted,

 6   marketed, sold, and distributed by Defendant reached its intended users in the same defective and

 7   unreasonably dangerous condition in which the Defendant’s Roundup was manufactured.

 8            158.   Defendant designed, researched, manufactured, tested, advertised, promoted,

 9   marketed, sold, and distributed a defective product, which created an unreasonable risk to the
10   health of consumers and to the Decedent Plaintiff in particular, and Defendant is therefore strictly
11   liable for the injuries sustained by the Plaintiffs.
12            159.   The Plaintiffs could not, by the exercise of reasonable care, have discovered
13   Roundup’s defects herein mentioned or perceived its danger.
14            160.   By reason of the foregoing, the Defendant has become strictly liable to the
15   Plaintiffs for the manufacturing, marketing, promoting, distribution, and selling of a defective
16   product, Roundup.
17            161.   Defendant’s defective design, of Roundup amounts to willful, wanton, and/or
18   reckless conduct by Defendant.
19            162.   Defects in Defendant’s Roundup were the cause or a substantial factor in causing

20   Plaintiff’s injuries.

21            163.   As a result of the foregoing acts and omission, the Decedent Plaintiff developed

22   NHL, and suffered severe and personal injuries, which are permanent and lasting in nature,

23   physical pain and mental anguish, including diminished enjoyment of life, and financial expenses

24   for hospitalization and medical care.

25            WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in Plaintiffs’

26   favor for compensatory, together with interest, costs herein incurred, attorneys’ fees and all relief

27   as this Court deems just and proper. Additionally, Plaintiffs demand a jury trial on all issues

28   contained herein.

                                                         24
                                                      COMPLAINT
     Case 1:19-cv-02080-REB Document 1 Filed 07/18/19 USDC Colorado Page 25 of 34




 1                                     THIRD CAUSE OF ACTION

 2                   (STRICT PRODUCTS LIABILITY – FAILURE TO WARN)

 3           164.    Plaintiffs repeat, reiterate and re-allege each and every allegation of this Complaint

 4   contained in each of the foregoing paragraphs inclusive, with the same force and effect as if more

 5   fully set forth herein.

 6           165.    Defendant has engaged in the business of selling, testing, distributing, supplying,

 7   manufacturing, marketing, and/or promoting Roundup, and through that conduct have knowingly

 8   and intentionally placed Roundup into the stream of commerce with full knowledge that it

 9   reaches consumers such as Plaintiffs who are exposed to it through ordinary and reasonably
10   foreseeable uses.
11           166.    Defendant did in fact sell, distribute, supply, manufacture, and/or promote
12   Roundup to Decedent Plaintiff. Additionally, Defendant expected the Roundup that it was selling,
13   distributing, supplying, manufacturing, and/or promoting to reach – and Roundup did in fact
14   reach – consumers, including Decedent Plaintiff, without any substantial change in the
15   condition of the product from when it was initially distributed by Defendant.
16           167.    At the time of manufacture, Defendant could have provided the warnings or

17   instructions regarding the full and complete risks of Roundup and glyphosate-containing products

18   because it knew or should have known of the unreasonable risks of harm associated with the use

19   of and/or exposure to such products.

20           168.    At all times herein mentioned, the aforesaid product was defective and unsafe in

21   manufacture such that it was unreasonably dangerous to the user and was so at the time it was

22   distributed by Defendant and at the time Decedent Plaintiff was exposed to and/or ingested the

23   product. The defective condition of Roundup was due in part to the fact that it was not

24   accompanied by proper warnings regarding its carcinogenic qualities and possible side effects,

25   including, but not limited to, developing non-Hodgkin’s lymphoma as a result of exposure and

26   use.

27

28

                                                        25
                                                     COMPLAINT
     Case 1:19-cv-02080-REB Document 1 Filed 07/18/19 USDC Colorado Page 26 of 34




 1          169.    Roundup did not contain a warning or caution statement, which was necessary

 2   and, if complied with, was adequate to protect the health of those exposed in violation of 7 U.S.C.

 3   § 136j(a)(1)(E).

 4          170.    Defendant’s failure to include a warning or caution statement which was necessary

 5   and, if complied with, was adequate to protect the health of those exposed, violated 7 U.S.C. §

 6   136j(a)(1)(E) as well as the laws of the State of Colorado.

 7          171.    Defendant could have amended the label of Roundup to provide additional

 8   warnings.

 9          172.    This defect caused serious injury to Decedent Plaintiff, who used Roundup in
10   its intended and foreseeable manner.
11          173.    At all times herein mentioned, Defendant had a duty to properly design,
12   manufacture, compound, test, inspect, package, label, distribute, market, examine, maintain
13   supply, provide proper warnings, and take such steps to assure that the product did not cause
14   users to suffer from unreasonable and dangerous side effects.
15          174.    Defendant labeled, distributed, and promoted the aforesaid product that it was
16   dangerous and unsafe for the use and purpose for which it was intended.
17          175.    Defendant failed to warn of the nature and scope of the side effects associated

18   with Roundup, namely its carcinogenic properties and its propensity to cause or serve as a

19   substantial contributing factor in the development of NHL.

20          176.    Defendant was aware of the probable consequences of the aforesaid conduct.

21   Despite the fact that Defendant knew or should have known that Roundup caused serious

22   injuries, Defendant failed to exercise reasonable care to warn of the dangerous carcinogenic

23   properties and side effect of developing NHL from Roundup exposure, even though these side

24   effects were known or reasonably scientifically knowable at the time of distribution. Defendant

25   willfully and deliberately failed to avoid the consequences associated with its failure to warn, and

26   in doing so, Defendant acted with a conscious disregard for the safety of Plaintiffs.

27          177.    At the time of exposure, Plaintiffs could not have reasonably discovered any

28   defect in Roundup prior through the exercise of reasonable care.

                                                       26
                                                    COMPLAINT
     Case 1:19-cv-02080-REB Document 1 Filed 07/18/19 USDC Colorado Page 27 of 34




 1           178.    Defendant, as the manufacturer and/or distributor of the subject product, is held

 2   to the level of knowledge of an expert in the field.

 3           179.    Plaintiffs reasonably relied upon the skill, superior knowledge, and judgment

 4   of Defendant.

 5           180.    Had Defendant properly disclosed the risks associated with Roundup products,

 6   Decedent Plaintiff would have avoided the risk of NHL by not using Roundup products.

 7           181.    The information that Defendant did provide or communicate failed to contain

 8   adequate warnings and precautions that would have enabled Plaintiffs, and similarly situated

 9   individuals, to utilize the product safely and with adequate protection. Instead, Defendant
10   disseminated information that was inaccurate, false, and misleading and which failed to
11   communicate accurately or adequately the comparative severity, duration, and extent of the risk
12   of injuries associated with use of and/or exposure to Roundup and glyphosate; continued to
13   promote the efficacy of Roundup, even after it knew or should have known of the unreasonable
14   risks from use or exposure; and concealed, downplayed, or otherwise suppressed, through
15   aggressive marketing and promotion, any information or research about the risks and dangers of
16   exposure to Roundup and glyphosate.
17           182.    To this day, Defendant has failed to adequately warn of the true risks of Plaintiffs’
18   injuries associated with the use of and exposure to Roundup.
19           183.    As a result of its inadequate warnings, Defendant’s Roundup products were

20   defective and unreasonably dangerous when they left the possession and/or control of Defendant,

21   were distributed by Defendant, and used by Decedent Plaintiff.

22           184.    As a direct and proximate result of Defendant’s actions as alleged herein, and

23   in such other ways to be later shown, the subject product caused Plaintiffs to sustain injuries

24   as herein alleged.

25           WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in Plaintiffs’

26   favor for compensatory and punitive damages, together with interest, costs herein incurred,

27   attorneys’ fees and all relief as this Court deems just and proper. Additionally, Plaintiffs demand

28   a jury trial on all issues contained herein.

                                                        27
                                                     COMPLAINT
     Case 1:19-cv-02080-REB Document 1 Filed 07/18/19 USDC Colorado Page 28 of 34




 1                                    FOURTH CAUSE OF ACTION

 2                              (BREACH OF IMPLIED WARRANTIES)

 3           185.    Plaintiffs repeat, reiterate, and re-allege each and every allegation of this

 4   Complaint contained in each of the foregoing paragraphs inclusive, with the same force and effect

 5   all if more fully set forth herein.

 6           186.    At all times herein mentioned, the Defendant manufactured, distributed,

 7   compounded, recommended, merchandized, advertised, promoted, and sold Roundup as a broad-

 8   spectrum herbicide. These actions were under the ultimate control and supervision of Defendant.

 9           187.    At the time Defendant marketed, sold, and distributed Roundup for use by
10   Plaintiffs, Defendant knew of Roundup’s intended use and impliedly warranted the product to be
11   or merchantable quality and safe and fit for this use.
12           188.    The Defendant impliedly represented and warranted to Plaintiffs and users of
13   Roundup, the agricultural community, and/or the EPA that Roundup was safe and of
14   merchantable quality and fit for the ordinary purpose for which it was to be used.
15           189.    These representations and warranties were false, misleading, and inaccurate in that
16   Roundup was unsafe, unreasonably dangerous, not of merchantable quality, and defective.
17           190.    Plaintiffs and/or the EPA did rely on said implied warranty of merchantability of
18   fitness for particular use and purpose.
19           191.    Plaintiffs reasonably relied upon the skill and judgment of Defendant as to whether

20   Roundup was of merchantable quality and safe and fit for its intended use.

21           192.    Roundup was injected into the stream of commerce by the Defendant in a

22   defective, unsafe, and inherently dangerous condition, and the products’ materials were expected

23   to and did reach users, handlers, and persons coming into contact with said products without

24   substantial change in the condition in which they were sold.

25           193.    The Defendant breached the aforesaid implied warranties, as its herbicide

26   Roundup was not fit for its intended purposes and uses.

27           194.    As a result of the foregoing acts and omissions, Decedent Plaintiff suffered from

28   NHL and Plaintiffs suffered severe and personal injuries which are permanent and lasting in

                                                       28
                                                    COMPLAINT
     Case 1:19-cv-02080-REB Document 1 Filed 07/18/19 USDC Colorado Page 29 of 34




 1   nature, physical pain and mental anguish, including diminished enjoyment of life, financial

 2   expenses for hospitalization and medical care, including medical expenses and other economic,

 3   and non-economic damages.

 4           WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in Plaintiffs’

 5   favor for compensatory and punitive damages, together with interest, costs herein incurred,

 6   attorneys’ fees and all relief as this Court deems just and proper. Additionally, Plaintiffs demand

 7   a jury trial on all issues contained herein.

 8                                        FIFTH CAUSE OF ACTION

 9                               (BREACH OF EXPRESS WARRANTY)
10           195.    Plaintiffs repeat, reiterate, and re-allege each and every allegation of this

11   Complaint contained in each of the foregoing paragraphs inclusive, with the same force and effect

12   as if more fully set forth herein.

13           196.    At all relevant and material times, Defendant manufactured, distributed,

14   advertised, promoted, and sold Roundup.

15           197.    At all relevant times, Defendant intended that the Defendant’s Roundup be used

16   in the manner that Plaintiffs used it, and Defendant expressly warranted that each Roundup

17   product was safe and fit for use by consumers, that it was of merchantable quality, that its health

18   and side effects were minimal, and that it was adequately tested and fit for tis intended use.

19           198.    At all relevant times, Defendant was aware that consumers, including Decedent

20   Plaintiff, would use Roundup products; which is to say that Plaintiff was a foreseeable user of

21   the Defendant’s Roundup products.

22           199.    Decedent Plaintiff purchased Roundup manufactured by Defendant.

23           200.    Defendant’s Roundup products were expected to reach and did in fact reach

24   consumers, including Decedent Plaintiff, without any substantial change in the condition in

25   which it was manufactured and sold by Defendant.

26           201.    Defendant expressly warranted that Roundup was safe and not dangerous to users.

27           202.    Defendant expressly represented to Plaintiffs, scientists, the agricultural

28   community, and/or the EPA that Roundup was safe and fit for use for the purposes intended, that

                                                       29
                                                    COMPLAINT
     Case 1:19-cv-02080-REB Document 1 Filed 07/18/19 USDC Colorado Page 30 of 34




 1   it was of merchantable quality, that it did not produce dangerous side effects in excess of those

 2   risks associated with other forms of herbicides, that the side effects it did produce were accurately

 3   reflected in the warnings, and that it was adequately tested and fit for its intended use.

 4              203.    Defendant breached various express warranties with respect to Roundup including

 5   the following particulars: a) Defendant Monsanto’s website expressly states that “[r]egulatory

 6   authorities and independent experts around the world have reviewed numerous long

 7   term/carcinogenicity and genotoxicity studies and agree that there is no evidence that glyphosate,

 8   the active ingredient in Roundup brand herbicides and other glyphosate based herbicides, causes

 9   cancer, even at very high doses, and that it is not genotoxic” 12 b) Defendant has expressly
10   warrantied that Roundup is “safer than table salt” and “practically nontoxic.” 13
11              204.    Roundup did not conform to these express representations because Roundup was

12   not safe and had, at all relevant times, an increased risk of serious side effects, including Non-

13   Hodgkin’s lymphoma, when used according to Defendant’s instructions.

14              205.    Defendant fraudulently concealed information from Plaintiffs regarding the true

15   dangers and relative risks of Roundup.

16              206.    The global scientific community is not, and was never, in agreement that Roundup

17   is non-carcinogenic.

18              207.    Plaintiffs did rely on the express warranties of the Defendant herein.

19              208.    Plaintiffs, consumers, and members of the agricultural community relied upon the

20   representation and warranties of the Defendant for use of Roundup in recommending, using,

21   purchasing, mixing, handling, applying, and/or dispensing Roundup.

22              209.    The Defendant herein breached the aforesaid express warranties, as its product

23   Roundup was defective.

24              210.    Defendant knew or should have known that, in fact, said representations and

25   warranties were false, misleading, and untrue in that Roundup was not safe and fit for the use

26   intended, and, in fact, produced serious injuries to the users that were not accurately identified

27   and represented by Defendant.

28   12
          http://www.monsanto.com/glyphosate/documents/no-evidence-of-carcinogenicity.pdf October 8, 2015.
     13
          Reuters, Jun 14, 2015 UPDATE 2-French minister asks shops to stop selling Monsanto Roundup weedkiller.
                                                              30
                                                           COMPLAINT
     Case 1:19-cv-02080-REB Document 1 Filed 07/18/19 USDC Colorado Page 31 of 34




 1           211.    Defendant knew or should have known that, in fact, said warranties were false,

 2   misleading, and untrue in that there is evidence that Roundup is toxic, genotoxic, and

 3   carcinogenic and that scientists and/or regulatory authorities around the world are not in

 4   agreement that Roundup is not carcinogenic or genotoxic and that it is safe.

 5           212.    As a result of the foregoing acts and omissions, the Decedent Plaintiff suffered

 6   from life threatening NHL and suffered severe and personal injuries, which are permanent and

 7   lasting in nature, physical pain and mental anguish, including diminished enjoyment of life, and

 8   financial expenses for hospitalization and medical care.

 9           213.    As a result of the foregoing acts and omissions, Plaintiffs have suffered and
10   incurred damages, including medical expenses and other economic and non-economic damages.
11           WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in Plaintiffs’
12   favor for compensatory and punitive damages, together with interest, costs herein incurred,
13   attorneys’ fees and all relief as this Court deems just and proper. Additionally, Plaintiffs demand
14   a jury trial on all issues contained herein.
15                                         SIXTH CAUSE OF ACTION

16                                          (WRONGFUL DEATH)

17
             214.    Plaintiffs repeat, reiterate, and re-allege each and every allegation of this
18
     Complaint contained in each of the foregoing paragraphs inclusive, with the same force and effect
19
     all if more fully set forth herein.
20
             215.    Plaintiffs bring this claim on behalf of and for the benefit of the Decedent Plaintiff
21
     Ellen L. Shea’s lawful beneficiaries.
22
             216.    As a direct and proximate result of the conduct of the Defendants and the defective
23
     nature of Roundup as outlined above, Decedent Plaintiff Ellen L. Shea suffered bodily injury
24
     resulting in pain and suffering, disability, disfigurement, mental anguish, loss of capacity of the
25
     enjoyment of life, shortened life expectancy, expenses for hospitalization, medical and nursing
26
     treatment, loss of earnings, loss of ability to earn, funeral expenses and death.
27
             217.    As a direct and proximate cause of the conduct of Defendant, Decedent Plaintiff
28
     Ellen L. Shea’s beneficiaries have incurred hospital, nursing and medical expenses, and estate
                                                        31
                                                     COMPLAINT
     Case 1:19-cv-02080-REB Document 1 Filed 07/18/19 USDC Colorado Page 32 of 34




 1   administration expenses as a result of Ellen L. Shea’s death. Plaintiffs bring this claim on behalf

 2   of Ellen L. Shea’s lawful beneficiaries for these damages and for all pecuniary losses under

 3   applicable state statutory and/or common laws.

 4           WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in Plaintiffs’

 5   favor for compensatory and punitive damages, together with interest, costs herein incurred,

 6   attorneys’ fees and all relief as this Court deems just and proper. Additionally, Plaintiffs demand

 7   a jury trial on all issues contained herein.

 8                                    SEVENTH CAUSE OF ACTION

 9                                         (SURVIVAL ACTION)
10           219.    Plaintiffs repeat, reiterate, and re-allege each and every allegation of this

11   Complaint contained in each of the foregoing paragraphs inclusive, with the same force and effect

12   all if more fully set forth herein.

13           220.    As a direct and proximate result of the conduct of Defendant, where appropriate,

14   Billy G. Rouse, prior to his death, was obligated to spend various sums of money to treat his

15   injuries, which debts have been assumed by the Estate. As a direct and proximate cause of the

16   aforesaid, Billy G. Rouse endured pain and suffering, mental anguish and impairment of the

17   enjoyment of life, until the date of his death; and, as a direct and proximate result of the aforesaid,

18   Billy G. Rouse’s lawful beneficiaries suffered a loss of earnings and earning capacity. Plaintiffs

19   bring this claim on behalf of Billy G. Rouse’s estate under applicable state statutory and/or

20   common laws.

21           221.    As a direct and proximate result of the conduct of Defendant, Billy G. Rouse and

22   his heirs, until the time of his death, suffered a disintegration and deterioration of the family unit

23   and the relationships existing therein, resulting in enhanced anguish, depression and other

24   symptoms of psychological stress and disorder.

25           222.    As a direct and proximate result of the aforesaid, and including the observance of

26   the suffering and physical deterioration of Billy G. Rouse until the date of his death, Plaintiff has

27   and will continue to suffer permanent and ongoing psychological damage which may require

28   future psychological and medical treatment. Billy G. Rouse’s wife, Beverly Rouse as Personal

                                                         32
                                                      COMPLAINT
     Case 1:19-cv-02080-REB Document 1 Filed 07/18/19 USDC Colorado Page 33 of 34




 1   Representative of the estate of Billy G. Rouse, brings the claim on behalf of the estate for damages

 2   under applicable statutory and/or common laws, and in her own right.

 3              WHEREFORE, Plaintiffs respectfully request that this Court enter judgment in Plaintiffs’

 4   favor for compensatory and punitive damages, together with interest, costs herein incurred,

 5   attorneys’ fees and all relief as this Court deems just and proper. Additionally, Plaintiffs demand

 6   a jury trial on all issues contained herein.

 7                                         PRAYER FOR RELIEF

 8         WHEREFORE, Plaintiffs demand judgment against the Defendant on each of the above-

 9   referenced claims and causes of action and as follows:
10         1.          Awarding compensatory damages in excess of the jurisdictional amount,
11   including, but not limited to pain, suffering, emotional distress, loss of enjoyment of life, and
12   other non-economic damages in an amount to be determined at trial of this action;
13         2.          Awarding compensatory damages to Plaintiffs for past and future damages,
14   including, but not limited to, Plaintiffs’ pain and suffering and for severe and permanent personal
15   injuries sustained by the Plaintiffs including health care costs and economic loss;
16         3.          Awarding economic damages in the form of medical expenses, out of pocket
17   expenses, lost earnings and other economic damages in an amount to be determine at trial of this
18   action;
19         4.          Pre-judgment interest;

20         5.          Post-judgment interest;

21         6.          Awarding Plaintiffs’ reasonable attorneys’ fees;

22         7.          Awarding Plaintiffs the costs of these proceedings; and

23         8.          Such other and further relief as this Court deems just and proper.

24

25

26

27

28

                                                         33
                                                      COMPLAINT
     Case 1:19-cv-02080-REB Document 1 Filed 07/18/19 USDC Colorado Page 34 of 34




 1                                   DEMAND FOR JURY TRIAL

 2          Plaintiffs hereby demands trial by jury as to all issues.

 3
                                                           Respectfully submitted,
 4

 5
     Dated: July 18, 2019.                         /s/ C.J. Cuneo
 6                                                 C.J. Cuneo, CO Bar No. 52041
                                                   Aimee H. Wagstaff, CO Bar No. 36819
 7                                                 ANDRUS WAGSTAFF, P.C.
                                                   7171 W. Alaska Drive
 8                                                 Lakewood, CO 80226
                                                   Tel: (303) 376-6360
 9                                                 Fax: (303) 376-6361
                                                   cj.cuneo@andruswagstaff.com
10                                                 aimee.wagstaff@andruswagstaff.com

11                                                 /s/Rachel Abrams_(To be admitted Pro Hac Vice)
                                                   Rachel Abrams, CA Bar No. 209316
12                                                 LEVIN ABRAMS SIMES LLP
                                                   1700 Montgomery Street, Suite 250
13                                                 San Francisco, California, 94111
                                                   Tel: (415) 426-3000
14                                                 Fax: (415) 426-3001
                                                   Email: rabrams@levinsimes.com
15                                                 Attorneys for Plaintiffs

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                       34
                                                    COMPLAINT
